J-S51044-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                  Appellee                :
                                          :
             v.                           :
                                          :
BARBARA L. NEWMAN,                        :
                                          :
                  Appellant               :           No. 1766 MDA 2013

   Appeal from the Judgment of Sentence entered on September 5, 2013
             in the Court of Common Pleas of Lycoming County,
               Criminal Division, No. CP-41-CR-0001976-2012

BEFORE: BOWES, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED SEPTEMBER 16, 2014



sentence imposed following the revocation of her probation.           Kathryn E.



Withdraw as Counsel and an accompanying brief pursuant to Anders v.

California



     The trial court has set forth the relevant history as follows:

           Under Information 1976-2012, [Newman] was charged
     with dr
     incapable of safely driving and then refusing a chemical test of
     her blood, driving when her operating privilege was suspended
     as a result of a previous DUI, and several other summary
     offenses as a result of an incident on August 8, 2012, where she

     portion of Route 864 that was under construction. At the time
     [that Newman] committed these offenses, she was under
     probation supervision for simple assault, a misdemeanor of the
J-S51044-14

        second degree, and trespass, a misdemeanor of the third
        degree[1], in case 1261-2011.

        [Newman] failed to appear for a status conference and a bench
        warrant was issued for her arrest. [Newman] fled to Missouri,
        but was arrested and extradited back to Pennsylvania.

        On August 8, 2013, [Newman] entered a no contest plea to DUI-
        incapable (refusal) and [driving while operating privilege is
                             -DUI related. On September 5, 2013, the
        court sentenced [Newman] to pay a $1,500 fine and to serve six
        months under the Intermediate Punishment Program with the
        first 90 days to be served at the pre-release center for DUI. In
        addition, the court sentenced [Newman] to 60 days of
        incarceration and a $500 fine for DUS-DUI related.


        September 5, 2013. The court found that [Newman] violated
        her probation by absconding from supervision and committing a

        and sentenced her to a term of 3 to 6 months of incarceration to
        be served consecutively to her sentence in case 1976-2012.

Trial Court Opinion, 9/5/13, at 1-2 (footnote added).



counsel, Bellfy, has filed a brief pursuant to Anders that raises the following



issuing a sentence that is manifestly excessive or in excess of the plea

                                                     led a separate Petition to

withdraw as counsel with this Court on April 28, 2014. Newman filed neither

a pro se brief, nor retained alternate counsel for this appeal.

                                                      Anders brief, this Court

may not review the merits of the underlying issues without first passing on

1
    18 Pa.C.S.A. §§ 2701(a), 3503(b)(1)(i)


                                  -2-
J-S51044-14

                           Commonwealth v. Edwards, 906 A.2d 1225,

1227 (Pa. Super. 2006) (citation, brackets, and quotation marks omitted).

Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he must do the following:

     (1)   petition the court for leave to withdraw stating that after
           making a conscientious examination of the record, counsel
           has determined the appeal would be frivolous;

     (2)   file a brief referring to any issues that might arguably
           support the appeal, but which does not resemble a no-
           merit letter; and

     (3)   furnish a copy of the brief to the defendant and advise him
           of his right to retain new counsel, proceed pro se, or raise
           any additional point
           attention.

Commonwealth v. Curry, 931 A.2d 700, 701 (Pa. Super. 2007) (citation

omitted). In Commonwealth v. Santiago, 978 A.3d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and set forth the following requirements for

Anders briefs:

     (1)   provide a summary of the procedural history and facts,
           with citations to the record;

     (2)   refer to anything in the record that counsel believes
           arguably supports the appeal;

     (3)
           and

     (4)
           frivolous. Counsel should articulate the relevant facts of
           record, controlling case law, and/or statutes on point that
           have led to the conclusion that the appeal is frivolous.


                                -3-
J-S51044-14



Santiago                                                                     Anders]



                                                                 ment as to whether

                                                     Edwards, 906 A.2d at 1228

(citation omitted).

      Here, we conclude that Bellfy has substantially complied with each of

the requirements of Anders. See Commonwealth v. Wrecks, 934 A.2d

1287, 1290 (Pa. Super. 2007) (stating that counsel needs to substantially

comply with the requirements of Anders).              Bellfy indicates that she has

conscientiously examined the record and determined that an appeal would

be frivolous.        The record contains a copy of the letter that Bellfy sent to

Newman, advising her of her rights to proceed pro se or retain alternate



permission      to    withdraw.      Bellfy   has   complied   with   the   procedural

requirements for withdrawing from representation.               Therefore, we shall

proceed to an independent evaluation of the record to determine whether

this appeal is wholly frivolous.

      Here, Newman challenges the discretionary aspects of her sentence.

                                  ionary aspects of sentencing do not entitle an

                                       Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010).            Prior to reaching the merits of a discretionary

sentencing issue,


                                       -4-
J-S51044-14

        [this Court conducts] a four part analysis to determine: (1)
        whether appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and modify
        sentence, see                                                 ef
        has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether
        there is a substantial question that the sentence appealed from
        is not appropriate under the Sentencing Code, [see] 42
        Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (citation omitted).

             determination of whether a particular issue raises a substantial

question is to be evaluated on a case-by-                 Commonwealth v.

Titus

to establish a substantial question, the appellant must show actions by the

sentencing court inconsistent with the Sentencing Code or contrary to the

                                                          Id.

        Here, Newman filed a timely Notice of Appeal, but did not preserve the

issue at sentencing or in a post-sentence motion. Nevertheless, because we

are required to undertake an independent review of the record, we will



        Newman presents, in her Rule 2119(f) statement, only a bald

allegation of excessiveness and does not raise any challenge as to a violation

of the Sentencing Code or a particular fundamental norm underlying the

sentencing process. See Brief for Appelant at 7; see also Commonwealth

v. Provenzano, 50 A.3d 148, 154 (Pa. Super. 2012) (stating we cannot

look beyond the statement of questions presented and 2119(f) concise



                                   -5-
J-S51044-14

statement to determine whether a substantial question exists). Therefore,



for our review. See Titus, 816 A.2d at 255-56 (stating that bald claim of

excessiveness does not raise a substantial question).        Moreover, our

independent examination of the record has convinced us that there are no

other sentencing claims, not advanced by Bellfy, that would raise a

substan                                                          See id. at

256.2

        Based on our independent review of the record, we conclude that this



        Petition to Withdraw as Counsel granted; judgment of sentence

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/16/2014




2
  We also note that at the sentencing hearing, the court noted that it
believed that a three to six month sentence was lenient in light of the
violations Newman had committed while on supervision. N.T., 9/5/13, at
12.


                                  -6-